Citation Nr: 1137147	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to VA disability compensation for lung cancer under the provisions of 38 U.S.C.A. § 1151 as a result of VA medical care for the purpose of accrued benefits. 


REPRESENTATION

Appellant represented by:	D. Alan Hinton, Attorney At Law


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to November 1969.  The Veteran died in November 2006.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in January 2010, when it was remanded for further development, to include adjudication of the accrued benefits claim under 38 U.S.C.A. § 1151.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2011, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the questions of whether the Veteran's death was hastened as a result of carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA in diagnosing his lung cancer, under the provisions of 38 U.S.C.A. § 1151.  The opinion was received in September 2011 and, as it was favorable to the Appellant, the submission of additional evidence or argument in response to the opinion is not necessary.  The Board will issue a decision in this matter.






FINDINGS OF FACT

1. The Veteran died in November 2006 and the death certificate listed the cause of death as lung cancer. 

2.  Prior to his death the Veteran submitted a claim for VA disability compensation for lung cancer under 38 U.S.C.A. § 1151.   

3.  VA failed to exercise the degree of care that would be expected of a reasonable health-care provider after an X-ray by VA in June 2005 showed a opaque mass in the right lung that later was found to cancer, which hastened the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to VA disability compensation for lung cancer under the provisions of 38 U.S.C.A. § 1151 for the purpose of accrued benefits have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claim is granted, VCAA compliance need not be addressed. 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued Benefits Claim

Periodic monetary benefits to which a Veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the file on the date of death, and which are due and unpaid will, upon the death of such Veteran, be paid to the surviving spouse.  Application for accrued benefits must be filed within 1 year after the date of death.  A pending claim on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. 

The Appellant's accrued benefits claim for compensation under 38 U.S.C.A. § 1151 is derivative of the Veteran's claim which was filed during his lifetime, and pending when he died.  In October 2006, the Veteran submitted a claim for benefits under 38 U.S.C.A. § 1151, based on the failure of the Portland VA Medical Center to follow up on or diagnose lung cancer after opaque mass was found on X-ray in June 2005.  The Veteran died in November 2006.  The Appellant filed a claim for dependency and indemnity compensation, including any accrued benefits, in November 2006.

As the elements for establishing an accrued benefits claim are met, the question before the Board is whether VA disability compensation for lung cancer under 38 U.S.C.A. § 1151 is payable. 

A Claim under the Provisions of 38 U.S.C.A. § 1151

VA disability compensation is awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  



A disability is a qualifying additional disability if the disability was caused by VA medical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151. 

Under 38 C.F.R. § 3.361(c), a claim based on death due to medical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's medical treatment resulted in death.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 

Under 38 C.F.R. § 3.361(d), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that the treatment caused the Veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

Facts and Analysis

VA records show that in late June 2005, the Veteran had surgery at a VA Medical Center to remove a cancerous growth from his left ear.  He subsequently had reconstructive surgery on the ear.  Prior to the reconstructive surgery, the Veteran had a chest X-ray as part of pre-operative evaluation.  The radiologist's report of that X-ray noted an 18 mm right upper lung, ill-defined opacity for which further evaluation was recommended.  



The findings were reported to the Veteran's physician four days later, three days after the reconstructive surgery, and one day after the Veteran was discharged from the hospital.  The record does not indicate that any further evaluation of the lung opacity was done or does the record show that the Veteran was ever advised of the finding.

In May 2006, the Veteran had a private chest CT scan, apparently in the course of treatment for recurrent severe hip pain.  The chest CT showed multiple pulmonary masses, the largest in the right upper lobe where the opacity had been seen on the chest X-ray.  In June 2006, the Veteran was hospitalized with a hip fracture and found to have metastatic disease in the lumbar spine, pelvis, and femur/hip, which bone biopsy revealed to adenocarcinoma likely of pulmonary origin.  

As noted above, the Board obtained a VHA opinion regarding the claim in September 2011.  The opinion was provided by the Chief of the Pulmonary Section at a VA Medical Center, a physician who is Board certified in pulmonary medicine and a member of the Cancer Committee.  In rendering his opinion, the physician relied on the claims file.  

The VHA expert noted that the radiology report in June 2005 showed an "ill-defined opacity" for which further evaluation was recommended and indicated that the Veteran's treating physician was advised of the findings.  The findings were not noted in the Veteran's hospital discharge summary and follow-up treatment records likewise did not refer to the radiology report.  In May 2006, a chest CT scan performed by a private provider showed multiple pulmonary masses and subsequent findings showed metastatic disease (confirmed by biopsy as adenocarcinoma of pulmonary origin) in the Veteran's lumbar spine, pelvis, and femur and hip.




In answer to specific questions posed by the Board, the VHA expert stated that his review of the claims file showed that VA failed to exercise the degree of care that would be expected of a reasonable health-care provider.  Specifically, the Veteran was not informed of the abnormality shown on chest X-ray in June 2005 until 11 months later when a chest CT scan showed dramatic growth and progression of the disease.  The VHA expert explained that the record did not show that any evaluation of the abnormality shown on X-ray was considered or performed.  Further, the VHA expert stated that VA's fault in not exercising the degree of care expected of a reasonable health-care provider more likely than not resulted in a shorting of the Veteran's life expectancy.  The VHA expert further explained the medical principles considered included the fact that the dominant tumor was found in the same location as the opacity shown on chest X-ray in June 2005, indicating that cancer was present at the time and had since grown and metastasized.  And in addition, the nature of condition of the mass in June 2005 was a Stage I cancer and the condition on diagnosis in May 2006 was Stage IV cancer.  The VHA expert stated that based on the epidemiology database for lung cancer, five year survival for patients with Stage I cancer was 50% with a median survival of 60 months.  For patients with Stage IV cancer, the five year survival was only 2% and the median survival was only 6 months.  The VHA expert stated that the delay in the diagnosis of cancer by almost one year decreased the Veteran's expected five year survival by 48% and reduced the expected median survival by 42 months.

Based on the opinion of the VHA expert, the Board finds that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, and the end result of that failure was a shortening of the Veteran's life expectancy and entitlement to VA disability compensation for lung cancer under 38 U.S.C.A. § 1151 for the purpose of accrued benefits is established.  







ORDER

VA disability compensation for lung cancer under the provisions of 38 U.S.C.A. § 1151 for the purpose of accrued benefits is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


